23 CODE OF ETHICS Introduction The Code of Ethics is a compilation of basic principles of conduct for which you, as a Firm employee, are responsible for knowing and following. These principles represent values critical to our customers and others to conduct our business with honesty and integrity. The Code has been adopted to protect the reputation and integrity of RIC and its employees and to assist employees in following uniform standards of ethical conduct. The term "employee" in the Code is understood to mean officers, directors, employees, and independent contractors. The Code of Ethics is intended to govern the actions and working relationships of employees with current or potential customers, consumers, other Firm employees, competitors, suppliers, government representatives, the media, and anyone else with whom the Firm has contact. In these relationships, employees must observe the highest standards of ethical conduct. The success of RIC as a provider of financial services is built upon the trust and confidential relationships maintained between RIC and its customers. Therefore, each employee is expected in all business matters to place RIC's and its customers' interest above his or her own self-interest and to discuss with Compliance any proposed transaction or relationship that reasonably could be expected to give rise to a conflict of interest. It is RIC's policy that an employee maintain no position which (1) could conflict with their performance of duties and responsibilities to RIC, (2) affects or could affect independence or judgment concerning transactions between RIC and its customers, suppliers, or others with whom RIC competes or has existing or pending or potential business relationships, or (3) otherwise reflects negatively on RIC. Employees must resolve any doubt as to the meaning of the Code in favor of good, ethical judgment. It is the responsibility of each employee to avoid even an appearance of impropriety. Implicit in the Code of Ethics is RIC's policy that both RIC and its employees comply with the law. The law prescribes a minimum standard of conduct; the Code of Ethics prescribes conduct that often exceeds the legal standard. Any request made of an employee by any supervisor carries with it, whether or not articulated, the understanding that the employee is to comply with the request only to the extent he or she can do so while complying both with the law and this Code of Ethics. In certain instances, areas of RIC have their own unique policies governing subjects covered by the Code of Ethics due to their lines of business. These policies are in addition to the requirements of the Code of Ethics. Confidentiality Non-public information regarding RIC or its businesses, employees, customers, suppliers or consumers is confidential. Employees may not purposefully access or view such information without a business justification, disclose such information, or use it for trading in securities or for other personal gain during or after employment, except that employees may use confidential information to perform their job duties. Self-Interest Employees are prohibited from: 1. Accepting employment or engaging in a business (including consulting and similar arrangements or arrangements with competitors) that may conflict with the performance of their duties or RIC's interest. All outside business activities require prior approval by Compliance. 2. Taking for themselves personally opportunities that are discovered through the use of RIC proprietary, non-public information (such as processes, programs, software, and business information and plans) about RIC or its businesses, or position, even if developed by the employee either within or outside of the employee's area of responsibility, or using corporate property, information or position for personal gain, or competing with RIC. Rothschild Investment Corporation
